Title: To James Madison from Thomas Jefferson, 26 March 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Washington Mar. 26. 1801.
I am still here. Three refusals of the Naval Secretaryship have been re[c]ieved, and I am afraid of recieving a 4th. this evening from mr. Jones of Phila. In that case Genl. Smith has agreed to take it pro tempore, so as to give me time; and I hope the moment it is in either his or Jones’s hands, to get away; but this may be yet three four or five days. Lincoln is doing the duties of your office. He & Dearborn will remain here. Health, respect & affectionate attachment.
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Jefferson Papers).


